Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655) and supported by Jeong et al. (2018/0242402) and Kadoshima et al. (2007/0087537).Regarding claim 1, Takii teaches in figure 3 and related text a manufacturing method of an electronic device, comprising: 
forming a circuit layer 20, 30 on a base layer 10; 
disposing a light emitting element 50 for attachment over the circuit layer; 
disposing an insulating layer 40 between the light emitting element and the circuit layer; and 


Takii do not explicitly state tdrying the insulation layer.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dry the insulation layer in Takii’s device, in order to improve the adhesion between the insulating layer and the light emitting element and the circuit layer. 
The combination is motivated by the teaching of Takii who states that it is conventional to use a heat drying method (see paragraph [0085]).

Regarding the claimed limitation that “a level of adhesion of the insulation layer is higher after the drying than before the drying”, Jeong et al. and Kadoshima et al. are cited to provide evidence that a level of adhesion of an insulation layer is higher after the drying than before the drying.
Jeong et al. teach in paragraph [0058] that “the firing temperature is increased to improve the adhesion between the insulating layer and the substrate”.
Kadoshima et al. teach in paragraph [0086] that “the semiconductor substrate is being heated so as to increase the adhesion between the insulating film and the nickel film. 



Regarding claim 7, Takii teaches in figure 3 and related text that the insulation layer 40 comprises a polyimide-based resin.

Regarding claim 8, Takii teaches in figure 3 and related text that forming a connection electrode 51 electrically connecting the light emitting element 50 and the circuit layer 30.

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to pattern the insulation layer by employing the light emitting element as a mask in Takii’s device in order to simplify the processing steps of making the device.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the insulation layer having a thinner thickness than a thickness of the light emitting element in Takii’s device in order to reduce the size of the device.

Regarding claim 12, in the modified device the attaching of the light emitting element comprises heating the insulation layer.
s 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655), Jeong et al. (2018/0242402) and Kadoshima et al. (2007/0087537), as applied to the claims above, and further in view of in view of Lu et al. (2018/0342643).
Regarding claim 3, Takii, Jeong et al. and Kadoshima et al. teach substantially the entire claimed structure, as applied to claim 1 above, except the disposing of the light emitting element comprises detaching the light emitting element from a transport layer.
Lu et al. teach in figures 11-15 and related text that in the combined device the disposing of the light emitting element comprises detaching the light emitting element from a transport layer 8 (see figure 14).
Takii and Lu et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takii because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to detach the light emitting element from a transport layer, as taught by Lu et al., in prior art’s device in order to use the final product in practical application.

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the transport layer of an ultraviolet curable tape, and the detaching of the light emitting element comprises irradiating the transport layer with an ultraviolet ray, in prior art’s device in order to simplify the processing steps of making the device by using conventional materials and methods.

Regarding claim 5, the combined device includes the disposing of the light emitting element comprises attaching the light emitting element on a transport layer, and the disposing of the insulating layer comprises coating the insulation layer on the transport layer and the light emitting element, because Lu et al. teach in figures 11-15 and related text that the disposing of the light emitting element 2 comprises attaching the light emitting element 2 on a transport layer 8, and the disposing of the insulating layer 3 comprises coating the insulation layer 3 on the transport layer 8 (see figure 2) and the light emitting element 2.

Regarding claim 6, the combined device includes the disposing of the light emitting element comprises detaching the light emitting element and a portion of the insulating layer coated thereon from the transport layer and another portion of the insulating layer coated on the transport layer, because Lu et al. teach in figures 11-15 and related text that the disposing of the light emitting element 2 comprises detaching the light emitting element 2 and a portion of the insulating layer 3 coated thereon from the transport layer 8 (see figure 14) and another portion of the insulating layer 3 coated on the transport layer 8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655), Jeong et al. (2018/0242402) and Kadoshima et al. (2007/0087537), as applied to the claims above, and further in view of Feng (2016/0254275).

Feng teaches in figures 3a-3b and related text having the base layer comprises island portions 1301 and bridge portions1303 connecting the island portions.
Takii and Feng are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takii because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the base layer comprises island portions and bridge portions connecting the island portions in prior art’s device in order to provide practical device which conventionally formed of multiple pixel structures.


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2018/0342643) in view of Takii (2014/0367655).
Regarding claim 25, Lu et al. teach in figures 11-15 and related text a method for attaching a light emitting element to a substrate, comprising: 
disposing a light emitting element 2 on a transport layer 8 (see figure 12); 
disposing an insulating layer 3 between the light emitting element 2 on the transport layer 8 and the substrate; 
moving the transport layer 8 to a position over the substrate 1 (see figure 11); attaching the insulation layer 3 while in a state in which the insulation layer 3 is in 
separating the transport layer 8 from the light emitting element 2 (see figure 14).

Lu et al. do not explicitly state drying the insulation layer.
Takii teaches in figure 10 and related text drying the insulation layer 40 to attach the light emitting element with the substrate (since the insulation layer includes drying elements 60).
Takii and Lu et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dry the insulation layer to attach the light emitting element with the substrate, as taught by Takii, in Lu et al.’s device in order to improve the adhesion between the elements in the device.

Regarding the claimed limitation of “drying the insulation layer in a state in which the insulation layer is in contact with both the substrate and the light emitting element to attach the light emitting element with the substrate”, this feature is inherent in prior art’s device, because Takii teaches in figure 10 and related text (see e.g. paragraph [0086]) that the insulation layer is dried while in a state in which the insulation layer is in contact with both the substrate and the light emitting element.



Regarding claim 27, Lu et al. teach in figures 11-15 and related text that the disposing of the insulating layer 3 comprises coating the insulation layer 3 on the transport layer 8 and the light emitting element 2.

Regarding claim 28, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the transport layer of an ultraviolet curable tape, and the detaching of the light emitting element comprises irradiating the transport layer with an ultraviolet ray, in prior art’s device in order to simplify the processing steps of making the device by using conventional materials and methods.


Response to Arguments
1.	Applicants argue that “Takii expressly teaches away from drying the insulation layer to attach the light emitting element with the insulating layer and the circuit layer”, because “paragraph [0085] of Takii discloses that applying a conventional drying method such as heat drying, step-down drying, vacuum drying, infrared drying ... etc, to the liquid-type ink would quickly evaporate the solvent in the peripheral portion such that the organic layer is formed with a non-uniform thickness, and as a result, the light emission characteristic and efficiency and the life-span of the OLED display are deteriorated”.


In fact paragraph [0084] of Takii elaborates as to why the material disclosed by Takii should not be heat dried.  Paragraph [0084] recites “a liquid-type ink including an organic material and a solvent is discharged onto a pixel electrode 51 using a method such as an inkjet method or a nozzle printing method.  The ink coated on the pixel electrode 51 may be wholly convex upward due to surface tension”. 
Takii continues in paragraph [0085] that “In this state, with application of a conventional drying method” (emphasis added).
That is, Takii expressly teaches away from drying the disclosed specific material and not from drying the insulation layer to attach the light emitting element with the insulating layer and the circuit layer, as argue by applicants.

2.	Applicants argue, regarding claim 1, that “one of ordinary skill in the art would not use Takii's heating process of a planarization layer 40 (which is used to dry an ink disposed thereon) to Lu as: (1) insulating layer 3 of Lu isn't a planarization layer, and (2), heating insulating layer 3 of Lu would not dry anything, adhere anything, or improve adhesion of anything”. 

2.	It is noted that Lu is not cited in the rejection of claim 1.



3.	As is well known in the art, drawings are not drawn to scale.  Therefore, an artisan would not reply on the thickness of the layers, as depicted in figure 3 of Takii.
Note that although drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.
Furthermore, “Although MPEP section 2125 has the heading “Drawings as Prior Art”,  the courts decided that “[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.” (See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed.Cir. 2000)”.

4.	Applicants argue, regarding claim 11, that “by reducing the thickness of layer 401 of Takii to be thinner than the thickness of element 50 would also reduce the number of the heat generation particles 60 and thus cause the Takii device to become inoperable as there would be insufficient number of the heat generation particles to raise the temperature require to dry the organic layer as Takii requires. See MPEP § 2143.01(V) ("If a proposed modification would render the prior art invention being 

4.	Applicants do not provide any evidence for the hypothesis that reducing the thickness of element 50 would also reduce the number of the heat generation particles 60.  One can argue that reducing the thickness of element 50 would make the number of the heat generation particles 60 closer to each other and thus produce higher temperatures.
Furthermore, an artisan can use heat generation particles which generate more heat (see e.g. elements 61, 62 in figure 7 and related text of Takii).

5.	The rest of applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





O.N.								/ORI NADAV/
11/6/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800